Citation Nr: 1638313	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-34 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for service connected post traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 20 percent for service-connected lumbar LS-S1 disc herniation.

3.  Entitlement to an initial disability rating greater than 20 percent for service-connected sciatica of the right leg.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty with the United States Army from July 1992 to October 1992, from May 1994 to October 2000, and from January 2003 to March 2004. 

This matter comes to the Board of Veterans Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified before the undersigned Acting Veterans Law Judge in August 2011.  

In an April 2012 decision, the Board granted the Veteran a 50 percent disability rating for his service-connected PTSD effective July 14, 2008, the effective date of service connection.  The Board then remanded the issue of an initial rating greater than 50 percent for PTSD along with issues of higher ratings for the Veteran's lumbar spine disability and sciatica of the right lower extremity.  In connection with his appeal, the Veteran was scheduled for a Decision Review Officer (DRO) hearing in July 2014, but later withdrew this request.  See response from Veteran, received in June 2014.  

As discussed in more detail below, the Veteran was previously represented by attorney David L. Huffman.  In an October 2014 letter, he was informed that Mr. Huffman was no longer accredited to represent him at the Board.  The Veteran was informed that he could seek other representation or proceed without representation.  He was advised on how to find an accredited representative.  The record shows that the Veteran has decided to continue his appeal without an attorney and has not appointed another representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted in the Introduction, the case was previously before the Board in April 2012 and remanded for further development, including obtaining updated VA examinations.  The Veteran was informed about the upcoming examinations in a notice letter dated October 6, 2014.  In the same letter he was also informed that his private attorney, Mr. Huffman, was no longer accredited to represent VA claimants.  

Documentation in the file shows that the Veteran canceled his VA examinations and appeared to have attempted to verbally withdraw his claims to an employee of the VA Medical Center.  See October 2014 auto-generated email from Clarksburg VAMC, regarding Cancellation of 2507 Exams.  However because he did not follow up in completing the steps to process the withdrawal, the Veteran was asked to clarify whether he wished to continue the appeal.  See VA correspondence dated June 1, 2016.  In response, the Veteran indicated that he wished to continue his appeal without an attorney.  See correspondence from Veteran dated July 27, 2016.  

The Board is unable to determine the current severity of the Veteran's service-connected PTSD, lumbar disc herniation, and right leg sciatica based on the evidence of record.  In fact, review of the claims file shows that the symptoms the Veteran testified to at his 2012 hearing indicated a worsening of his disabilities since his last VA examinations in 2008 and 2010.  Moreover there is very little evidence since then that adequately describes the current severity of these service-connected disabilities.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  As there may have been significant changes in these disabilities since the last examination and to afford the Veteran every opportunity to substantiate his claims, VA examinations are necessary.  38 U.S.C.A. § 5103A (d); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

As the claim is being remanded, the Veteran's more recent VA and/or non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A (c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification by and authorization from the Veteran, obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for PTSD, lumbar disc herniation, and right leg sciatica since August 2010 that are not already in the claims file.  

2.  Provide the Veteran a VA examination to ascertain the current severity of the service-connected PTSD.  

3.  Provide the Veteran a VA examination to ascertain the current severity of the service-connected lumbar spine disability and right leg sciatica.  Range of motion testing of the thoracolumbar spine should be performed.  The examiner must measure and report both active and passive range of motion of the spine, in weight-bearing and nonweight-bearing.  The examiner must render specific findings as to there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.

The examiner should indicate whether intervertebral disc syndrome causes incapacitating episodes and if so,  the examiner should report the duration of the episodes during the past twelve months.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

The examiner should describe all current manifestations of the service-connected sciatica of the right lower extremity and indicate whether complete paralysis, or incomplete paralysis is present.  If incomplete paralysis is shown, the examiner should indicate whether the impairment is mild, moderate, moderately severe, or severe.  

4.  Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Readjudicate the issues remaining on appeal in light of all of the evidence of record.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case that addresses all pertinent evidence of record and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

